Appeal from an order of the Supreme Court, Cattaraugus County (Larry M. Himelein, A.J.), entered July 6, 2005 in a personal injury action. The order granted the motion of defendant Great Lakes Energy Partners, L.L.C. for summary judgment dismissing the complaint against it and denied plaintiffs’ cross motion for leave to supplement the bill of particulars.
*1214It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court (Riddell v Brown, 8 Misc 3d 1016[A], 2005 NY Slip Op 51121[U]). Present — Pigott, Jr., P.J., Kehoe, Martoche, Smith and Pine, JJ.